Citation Nr: 1609485	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-44 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a shell fragment wound of the jaw.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for psychiatric disability.

4.  Entitlement to service connection for hypertension, to include as secondary to psychiatric disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  The Board remanded the case in June 2013 for additional development, and the case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records included within Virtual VA and the Veterans Benefits Management System.

The issues of service connection for bilateral hearing loss, psychiatric disability, and hypertension are addressed in the REMAND that follows the ORDER section of the decision below.


FINDING OF FACT

No residual of a shell fragment wound of the jaw has been present during the pendency of the claim; Veteran's lost teeth are replaceable by a suitable prosthesis.  



CONCLUSION OF LAW

The Veteran does not have residuals of a shell fragment wound of the jaw incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.381 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate notice in a letter sent in March 2008, prior to the initial adjudication of the claim.

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Veteran has been afforded an appropriate VA examination to determine the nature of the claimed jaw disorder and the associated examination report is adequate for adjudication purposes.  As the Veteran was afforded an appropriate VA examination, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for residuals of a shell fragment wound of the right side of his jaw.

The Veteran's service treatment records are negative for evidence indicating he sustained a shell fragment injury during service but show treatment for a left mandible abscess in December 1967.  Subsequent records do not reflect any additional treatment pertinent to the jaw.  On the March 1969 separation report of medical history, the Veteran reported a history of severe tooth or gum trouble.  The associated separation physical examination the mouth, head, face, and skin revealed normal findings.  

In October 2013, the Veteran underwent a VA dental and oral conditions examination.  Following a review of the record and examination of the Veteran, the examiner determined that the Veteran did not have an existing jaw disorder or disfiguring scars as a result of the claimed shrapnel wound or in-service jaw abscess.  The examiner further concluded there was no evidence of any service condition found in the record or of a current or active jaw disorder to connect to the Veteran's service.  The examination revealed a loss of teeth, specifically #s 1, 2, 3, 5, 14, 15, 16, 18, 19, 20, 30, and 31, which was not due to trauma.  The masticatory surfaces could be restored by a suitable prosthesis.  

Review of the evidence, to include the service treatment records, the Veteran's statements, and the October 2013 VA examination report, fails to show that the Veteran has a current diagnosis of a jaw condition for which service connected can be awarded.  Although he was treated for a left mandible abscess during service, the subsequent service records are negative for a jaw condition, and the post-service medical evidence does not show that a jaw disorder has been present at any during the period of the claim.  As there is no competent evidence of a present disability, there is no basis to grant service connection in this case.  

The Board recognizes that the VA examination notes the Veteran to have numerous missing teeth.  With respect to dental disabilities, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381.  Here, there is no evidence that the Veteran's missing teeth are due to service or that they are not replaceable by a suitable prosthesis.  Indeed, the October 2013 examiner noted that the masticatory surfaces of the missing teeth could be restored.  Thus, there is no evidence indicating that service connection is warranted for any of the Veteran's missing teeth.

In reaching this determination, the Board has also considered the Veteran's statements offered in support of his claim and finds him to be sincere in his belief that service connection for residuals of a shell fragment wound of the jaw is warranted.  However, he, as a layperson, is not competent to diagnose the claimed disorder.  The Board finds that there is no competent probative evidence of record documenting that the Veteran has had the claimed disorder at any time during the period of the claim.  Therefore, the claim must be denied.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.


ORDER

Service connection for residuals of a shell fragment wound of the jaw is denied.  


REMAND

Additional development is needed before the Board decides the remaining claims on appeals.

Bilateral Hearing Loss

The Veteran seeks service connection for hearing loss due to in-service noise exposure.  He has recognized combat service in the Republic of Vietnam and was awarded service connection for tinnitus due to in-service noise exposure in a January 2010 rating decision.

In the June 2013 remand, the Board determined that a December 2009 VA audiological opinion against the claim was inadequate for adjudication purposes because it was based solely on the absence of hearing loss being shown during service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  The Board directed the originating agency to obtain an addendum opinion from the December 2009 examiner, or appropriate substitute, and requested that the examiner explain why normal audiological findings during service establish that that Veteran's current hearing loss is not related to military noise exposure.  Although a second VA examiner opined in August 2013 that the Veteran's hearing loss was not likely related to military noise exposure, this examiner similarly based the opinion on a determination that the Veteran's hearing was normal at the time he entered and separated from service.  Due to the August 2013 examiner's reliance on the absence of hearing loss shown in service, the most recent VA opinion is also inadequate for adjudication purposes and not in compliance with the June 2013 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  The Veteran must be afforded a new VA examination to correct this deficiency. 

Psychiatric Disorder

Regarding the psychiatric disorder claim, pursuant to the June 2013 remand, the Veteran underwent a VA PTSD examination in August 2013 and was not found to have a current PTSD diagnosis.  Although his VA treatment records reflect diagnoses of anxiety and depression as recently as September 2013, the August 2013 examiner did not address the etiology of these diagnosed conditions.  The medical evidence is otherwise silent as to whether any of the psychiatric disorders diagnosed during the pendency of the claim are related to the Veteran's military service.  Thus, an additional remand is needed so that etiological opinion may be obtained regarding all acquired psychiatric disorders present during the period of the claim.  

Hypertension

As the Veteran has alleged that his hypertension was caused or aggravated by the claimed psychiatric disorder, the Board finds the hypertension claim cannot be finally decided until the psychiatric disorder issue is decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the hypertension claim must also be remanded.

Finally, while on remand, the RO or the Appeals Management Center (AMC) must undertake appropriate action to obtain all outstanding evidence pertinent to the remanded claims.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the remaining claims on appeal. 

2.  Then, the RO or the AMC should afford the Veteran a VA audiological examination by an examiner with appropriate expertise, who has not previously provided an opinion in this case, to determine the nature and etiology of any hearing loss disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss disability present during the pendency of the claim as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's active service, to include conceded in-service noise exposure.

The examiner should be advised that hearing loss need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC must afford the Veteran a VA examination by a psychiatrist or psychologist, other than the August 2013 VA PTSD examiner, to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include his report of depression or excess worry and nervous trouble on the March 1969 separation report of medical history.  If the examiner is of the opinion that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why he believes that the earlier diagnoses of anxiety and depression were in error.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.
 
4.  Undertake any additional development deemed necessary.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


